Exhibit 21.1 LIST OF SUBSIDIARIES Registrant: Randolph Bancorp, Inc. Subsidiary Percentage of Ownership Jurisdiction or State of Incorporation Randolph Savings Bank 100% Massachusetts Subsidiaries of Randolph Savings Bank Percentage of Ownership Jurisdiction or State of Incorporation Cabot Security Corporation 100% Massachusetts Randolph Investment Company, Inc. 100% Massachusetts Randolph Investment II Company, Inc. 100% Massachusetts Randolph Investment III Company, Inc. 100% Massachusetts Randolph Holdings RI II, LLC 100% Rhode Island Prime Title Services, Inc. 100% Massachusetts First Realty Acquisition Corp. 100% Massachusetts First Eastern Mortgage Corp. 100% Massachusetts
